Citation Nr: 0706044	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-31 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for status post left 
(minor) wrist fusion, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1996 to April 
2001.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2003, 
a statement of the case was issued in July 2004, and a 
substantive appeal was received in August 2004.  

By rating decision in July 2004, the RO increased the left 
wrist disability rating to 30 percent, effective June 18, 
2002, the date of the current claim.  However, where there is 
no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, the RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The issue therefore remains in appellate status. 

A May 2003 rating decision done by the RO granted service 
connection for Human Papillomavirus, and continued a 10 
percent disability rating for chronic gynecological disorder.  
Various communications suggest that claims regarding one or 
both of these issues may still be in the development stage.  
This matter is referred to the RO for any necessary action.  


FINDING OF FACT

The veteran's service connected status post left (minor) 
wrist fusion is not productive of unfavorable ankylosis in 
any degree of palmar flexion, or with ulnar or radial 
deviation. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for status post left (minor) wrist fusion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5214 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a July 2002 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
appellant was also advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the July 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2002, which was prior to the 
January 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and a VA 
examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA examination in August 2002.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected status post left (minor) 
wrist fusion warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected left wrist disability has 
been rated by the RO as 30 percent disabling as a minor hand 
disability under the provisions of Diagnostic Code 5214, 
ankylosis of the wrist.  Under Diagnostic Code 5214, a 50 
percent rating for the major wrist and a 40 percent rating 
for the minor wrist is warranted for a disability that 
results in unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation.  A 40 percent 
rating is warranted for the major wrist and a 30 percent 
rating for the minor wrist if ankylosis is in any other 
position except favorable.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 
Vet.App. 259 (1992).  The only other Diagnostic Code 
applicable to wrist disabilities is Diagnostic Code 5215 for 
limitation of motion of the wrist.  However, as the maximum 
rating allowed under this code is 10 percent, this code is 
not applicable to the instant analysis.   

Additionally, the Board notes that Diagnostic Code 5003 
applies to degenerative arthritis.  Pursuant to Diagnostic 
Code 5003, arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4,71a, Diagnostic Code 5003.

A February 2000 Physical Evaluation Board Proceeding included 
a report that showed the veteran underwent left wrist 
surgeries in July and August 1999 and underwent a left wrist 
arthrodesis in January 2000.  The report noted that the 
veteran was right hand dominant.  An April 2002 service 
medical record again showed that the veteran had a left wrist 
fusion done in January 2000.  The record noted that the wrist 
was fused at 20 degrees extension, and neutral ulnar or 
radial deviation.  Although unclear, it appears that a March 
2001 treatment record appeared to indicate that the fusion 
had changed 10 degrees.  However, the examiner noted that the 
fusion was solid and could not have moved. 

The veteran filed her current claim for an increased 
evaluation for left wrist disability in June 2002.  In August 
2002, she was afforded a VA examination.  The examiner noted 
that the veteran had six surgeries on her left wrist with the 
most recent being in January 2000 at which time the left 
wrist was fused.  The veteran complained of daily pain that 
was a 10 on a scale of 0 to 10.  The pain sent numbness into  
the fingers.  Any type of  movement of the left hand caused 
significant intolerable pain.  The veteran could no longer 
participate in sports that involved her left hand, type 
longer that two seconds, or do any lifting.  There was 
generalized tenderness to palpation through the wrist.  On 
examination, the examiner noted that the wrist was entirely 
fused.  Strength in the left hand was 3/5.  The veteran was 
able to form a fist, but there was marked discomfort with any 
movement of the fingers.  Capillary refill was delayed to 
four seconds in the fingertips of the left hand.  Fingers of 
the left hand were noted to be cool compared to the right.  
The examiner noted that the veteran had an EMG nerve 
conduction studies scheduled for September.  The impression 
was left wrist fracture with a vascular necrosis of the 
lunate requiring six surgeries status post left wrist fusion 
with chronic severe pain. 

VA treatment records showed complaints of chronic wrist pain 
with a diagnosis of ankylosis of the wrist.  A June 2002 VA 
x-ray showed no evidence of acute complication in the 
veteran, status post left wrist arthrodesis and fixation.  
The September 2002 VA EMG nerve conduction studies were 
normal.  

Initially, the Board notes that the RO has rated the 
veteran's left wrist disability as the minor or non-dominant 
hand.  The veteran has not contended otherwise and a February 
2000 medical proceeding report showed that the veteran was 
right hand dominant.  As such, the veteran's left wrist 
disability should be rated as impairment of the minor wrist.  
38 C.F.R. § 4.69.

Based on the medical evidence of record, the Board finds the 
criteria for a 40 percent disability evaluation for the 
veteran's service connected status post left (minor) wrist 
fusion have not been met.  There is no competent medical 
evidence showing unfavorable ankylosis in any degree of 
palmar flexion, or with ulnar or radial deviation.  An April 
2000 service medical record showed that the veteran's left 
wrist fusion was to 20 degrees extension with neutral ulnar 
and radial deviation.  No medical evidence of record has 
shown otherwise.

The Board acknowledges that the veteran has chronic left 
wrist pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
veteran has been assigned a higher rating than possible for 
limitation of the wrist, the analysis required by DeLuca, 
supra, would not result in a higher schedular rating.

Moreover, the September 2002 VA EMG nerve conduction studies 
were normal so a separate rating for any neurological 
abnormalities is also not warranted. 

The Board recognizes the February 2007 informal hearing 
presentation submitted by the veteran's representative 
claimed that the August 2002 VA examination was insufficient 
for rating purposes.  Nevertheless, the Board finds that the 
examination in conjunction with the other medical evidence of 
record gave a complete picture of the veteran's current level 
of disability for rating purposes.  The medical evidence of 
record does not show that the veteran's fused wrist could 
have moved since her surgery.  The Board also notes that in 
her substantive appeal, the veteran claimed that her left 
wrist disability had progressively gotten worse.  However, 
there is no competent medical evidence of record to support 
this contention.  Moreover, the symptoms she complained of 
such as left wrist pain and arthritis are already 
contemplated in the current 30 percent rating.  Lastly, in an 
opinion, VA's General Counsel has stated that the Board is 
not required to remand an appealed disability-benefit claim 
solely because of the passage of time since an otherwise 
adequate examination report was prepared.  VAOPGCPREC 11-95 
(1995).  

Thus, a preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent for the 
veteran's service-connected status post left (minor) wrist 
fusion.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


